Citation Nr: 0206408	
Decision Date: 06/17/02    Archive Date: 06/27/02

DOCKET NO.  98-14 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an apportioned share of the veteran's 
Department of Veterans Affairs disability compensation 
benefits, on behalf of his minor children [redacted] 
and [redacted].  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active service from March 1974 to March 1977.  
The appellant is the mother of two of the veteran's minor 
children.  Her claim comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a May 1997 decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which denied the 
appellant's request, on behalf of [redacted] and [redacted], for an 
apportioned share of the veteran's VA disability compensation 
benefits.  


FINDINGS OF FACT

1.  The appellant has been notified of the evidence necessary 
to substantiate her claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  [redacted] was born on December [redacted] 1989, and [redacted] was born on February [redacted] 1994.

3.  The appellant has demonstrated hardship, and an 
apportionment of the veteran's VA compensation benefits, in a 
monthly amount of $200.00, on behalf of his minor children [redacted] 
and [redacted] would not cause the veteran undue hardship. 



CONCLUSION OF LAW

The requirements for an apportioned share of the veteran's VA 
disability compensation benefits on behalf of his children [redacted] 
and [redacted], in a monthly amount of $200.00, have been met.  
38 U.S.C.A. §§ 5103, 5103A, 5307 (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.450, 
3.451 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the appellant's claim for an 
apportioned share of the veteran's VA disability compensation 
benefits, on behalf of her and the veteran's two minor 
children [redacted] and [redacted].  

This matter was previously before the Board and remanded in 
March 2000 for additional development.  The Board has 
reviewed the claims file, and is satisfied that the requested 
development has been completed.  See Stegall v. West, 11 Vet. 
App. 268 (1998) (as a matter of law, a remand by the Board 
confers on the veteran the right to compliance with the 
remand orders).  The Board is also satisfied that the 
requirements for handling contested claims have been met.  
See 38 C.F.R. §§ 19.100, 19.101, 19.102.

On the appellant's substantive appeal, VA Form 9, received at 
the RO in August 1998, she requested a BVA hearing at a local 
VA office.  In January 2000, she withdrew her request for a 
BVA hearing.  She indicated that the reason she was 
withdrawing her hearing request was that "child support 
court ordered [the veteran] to pay child support payments."  
In the March 2000 remand, the Board requested that the RO 
contact the appellant and clarify whether she desired to 
continue her appeal, and if so provide them with a copy of 
any court records concerning child support payments.  In 
accordance with the Board's request, the RO sent the 
appellant letters in April 2000 and July 2000.  Those letters 
were sent to her address of record, and were not returned as 
undeliverable.  However, the appellant did not respond to 
those letters.  As such, the Board will presume the appellant 
wishes to continue with this appeal.  

As another preliminary matter, the Board notes that on 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 
(2000); see 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  
Among other things, the VCAA amended 38 U.S.C.A. § 5103 to 
clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) to be codified at 38 C.F.R. §§ 3.102, 3.159).  
The intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."  The 
VCAA characterizes a "claimant" as any individual applying 
for, or submitting a claim for, any benefit under the laws 
administered by the Secretary.  38 U.S.C.A § 5100 (West Supp. 
2001).    

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the appellant in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
appellant).  In that regard, the Board finds that the 
appellant was provided adequate notice as to the evidence 
needed to substantiate her claim, as reflected by a May 1997 
Special Apportionment Decision and a July 1998 statement of 
the case (SOC).  There is no indication that there are any 
outstanding records pertinent to this appeal.  Moreover, as 
the outcome of this appeal pertains to a legal question, 
i.e., whether the requirements for entitlement to an 
apportionment of the veteran's VA benefits have been met, 
rather than a medical matter, a VA examination or medical 
opinion is not necessary in this case.  In short, the Board 
finds that the requirements under the VCAA are met, and the 
Board will proceed with appellate review.  

According to VA law, all or any part of the compensation or 
pension payable on account of any veteran may be apportioned 
on behalf of the veteran's child if the veteran's child is 
not residing with the veteran and the veteran is not 
reasonably discharging his responsibility for the child's 
support.  See 38 U.S.C.A. § 5307(a)(2); 38 C.F.R. 
§ 3.450(a)(1)(ii).  It is not necessary for the claimant to 
establish the existence of hardship in order to obtain an 
apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 
Vet. App. 294 (1993).

A "special" apportionment may be paid under the 
circumstances set forth in 38 C.F.R. § 3.451.  In this 
regard, the law provides that without regard to any other 
provision regarding apportionment, where hardship is shown to 
exist, benefits may be specially apportioned between the 
veteran and his dependents on the basis of the facts in the 
individual case, as long as it does not cause undue hardship 
to the other persons in interest.  See 38 C.F.R. § 3.451.  In 
determining the basis for a special apportionment, 
consideration will be given to such factors as:  1) the 
amount of VA benefits payable; 2) other resources and income 
of the veteran and those dependents in whose behalf 
apportionment is claimed; and 3) special needs of the 
veteran, his or her dependents, and the apportionment 
claimants.  Id.  Ordinarily, apportionment of more than 50 
percent of the veteran's benefits would constitute undue 
hardship, while apportionment of less than 20 percent would 
not provide a reasonable amount for any apportionee.  Id. 

Pursuant to a September 1996 rating decision, the veteran was 
awarded a total rating for compensation purposes based on 
individual unemployability, effective October 1992.  A 
February 1998 letter from the RO to the veteran notified him 
that his disability compensation award was amended to include 
additional benefits for his children.  The letter does not 
specify which children, but in July 2000, the veteran filed a 
Status of Dependents Questionnaire, listing [redacted] and [redacted] as his dependents.  

The facts of this case are as follows.  In February 1997, the 
RO received the appellant's claim for an apportioned share of 
the veteran's VA compensation benefits, on behalf of her and 
the veteran's two children, [redacted] and [redacted], who resided with her.  Specifically, she requested $400 to assist in caring for the 
children.  The children's birth certificates of record reveal 
that [redacted] was born on December [redacted] 1989, and [redacted] was born on February [redacted] 1994.  Both birth certificates list the veteran as the father of the children, and there is no dispute 
between the parties as to the paternity.

In May 1997, the appellant submitted a list of her monthly 
finances.  She indicated that she had four dependents, 
including [redacted] and [redacted].  Her monthly income was $880.00, and she received food stamp benefits in the monthly amount of 
$275.00.  Her reported monthly expenses were:  rent, $350; 
electricity, $150-$300; additional food $175; phone $60; 
clothing $100; school supplies $10, car insurance $80, baby 
sitter, $50-$100.  She stated that the veteran had given her 
a total of $1500 in the past, but that he had not given her 
anything in the last few months.  She also indicated that he 
would occasionally baby-sit the children.  

According to a financial statement submitted by the veteran 
in August 1997, his gross monthly income was $2001 (his VA 
compensation benefits).  He reported monthly living expenses 
of $1825.  His monthly expenses were as follows:  rent, $583; 
food, $300; utilities, $125; telephone, $45; clothing, $125; 
medical $50; child support, $200; furniture payment, $54; 
personal loan, $243; car insurance $100.  In a December 2001 
statement, the veteran indicated that he had been living with 
his mother to help care for her.  In November 1997, the 
veteran completed an Employment Questionnaire, indicating 
that he had not worked in the past 12 months.  

During the pendency of this appeal, the veteran submitted two 
statements requesting that the RO deduct money from his 
benefit checks and send it to the appellant for care of his 
dependent children [redacted] and [redacted].  In February 1998, the veteran requested that an apportionment of $200.00 per month be paid 
to the appellant on behalf of [redacted] and [redacted].  The RO responded by letter dated in February 1998 that apportionments were not 
granted out of convenience, and as such, his claim was 
denied.  Most recently, in May 2001, the veteran requested 
that an apportionment of $300.00 be paid to the appellant on 
behalf of the 2 children.  The RO similarly denied that 
request by letter dated in June 2001.  

As set forth above, the appellant recently indicated that a 
court ordered the veteran to pay child support.  The 
appellant furnished no details of that child support, despite 
requests from the RO.  Thus, it is not clear how much child 
support was ordered, or whether the veteran is making those 
payments.  There is nothing in the claims file to indicate 
whether or not the veteran is reasonably discharging his 
responsibility for support of the two children, [redacted] and [redacted].  See 38 C.F.R. § 3.450.  The veteran listed an expense of $200 for child support on his monthly finance statement, although 
he did not identify the recipient of this payment.  The 
record indicates that he has at least one other child.  The 
Board notes that the veteran has twice indicated that he 
would like $200-$300 of his benefits apportioned for support 
of [redacted] and [redacted].  Moreover, it appears that he is currently receiving additional benefits based on dependent children.  
As such, it appears that an apportionment is appropriate in 
this case.  However, as it is not clear from the record 
whether the veteran is currently reasonably discharging his 
responsibility for support of the two minor children, the 
Board finds that a special apportionment, under 38 C.F.R. 
§ 3.451, is more appropriate, based on hardship.

Although the financial information submitted by the parties 
is dated in 1997, that information reveals the following.  
The appellant has reported monthly income of $880, plus 
monthly food stamps of $275.  Her reported monthly expenses 
were on average $1075, which was more than her monthly 
income, excluding the food stamps.  While the appellant 
indicated that she has four dependents, two of which are the 
subject of this appeal, she did not identify how much of her 
monthly expenses go to support of the children at issue in 
this appeal, as opposed to her other children.  In any event, 
the Board finds that the appellant's reported expenses were 
reasonable, and reflect a hardship due to her limited monthly 
income.  

Reviewing the veteran's monthly finances, in August 1997 he 
was receiving monthly VA benefits of $2001 (recent 
information reflects that those benefits are currently $2102; 
see VA Form 21-8947, Compensation and Pension Award).  His 
reported monthly expenses in August 1997 were $1825.  
However, those reported expenses include a $54 furniture 
payment and a $243 personal loan, which are beyond basic 
necessities.  Even considering all of these expenses, the 
veteran's monthly income in 1997 exceeded his monthly 
expenses by approximately $175.  As noted earlier, in 
February 1998, the veteran requested that $200 of his monthly 
benefits be apportioned for his children, and in May 2001, he 
requested that the RO apportion $300 of his benefits.  

In light of the circumstances of this case, the Board finds 
that a $200 monthly apportionment of the veteran's VA 
compensation benefits is appropriate, on behalf of the 
children [redacted] and [redacted].  The veteran has expressed agreement with this amount, and has even agreed to more than that amount.  However, the Board finds that an apportionment in excess of 
$200 is not appropriate, as the appellant indicated that a 
court ordered the veteran to pay child support, and the Board 
will presume, without evidence to the contrary, that the 
veteran is making those payments.  The Board finds that the 
appellant has demonstrated hardship in providing for her 
children, and that an apportionment in a total amount of $200 
would not cause undue hardship on the veteran as his monthly 
income and expenses would approximately balance, based on the 
financial information he provided.  Moreover, he is presently 
receiving additional benefits for dependent children.  Thus, 
the appellant is granted an apportioned share of the 
veteran's VA compensation benefits in the monthly amount of 
$200, on behalf of [redacted] and [redacted].  Although the Board finds that an apportionment of $200 is appropriate, the Board does not find 
that the facts warrant an apportionment in excess of that 
amount.


ORDER

Subject to the rules and regulations governing awards of 
monetary benefits, an apportioned share of the veteran's VA 
compensation benefits in the amount of $200, on behalf of [redacted] 
and [redacted], is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

